Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 1 Ichio (WO 2018/173688 A1)(English Translated) teaches “A communication cable, comprising: a communication line; a terminal portion connected to an end part of the communication line; a housing for accommodating the terminal portion; a waterproof rubber plug to be held in close contact with an outer periphery of the communication line, the rubber plug being partially accommodated in the housing; and a holder to be mounted on the housing to hold the rubber plug, wherein: the rubber plug includes: a close-contact portion located behind the terminal portion, the close-contact portion being held in close contact with the outer periphery of the communication line and an inner surface of the housing; and the holder covers an outer peripheral surface of the outer side portion over an entire periphery, and the holder is divided into a first member and a second member.”(communication cable C, Communication line 10, terminal portion 20, housing 30, waterproof rubber plug 50, )
Ichio (WO 2018/173688 A1)(English Translated) does not teach “an outer side portion located behind the close-contact portion and outside the housing, wherein a diameter of the close-contact portion is larger than a diameter of the outer side portion.”

Claims 2-9 are dependent on the amended claim 1 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831